ORDER
PER CURIAM.
Raymond J. Lindemann, individually and as Trustee of Raymond J. Lindemann Revocable Living Trust (collectively Linde-mann), appeals from the trial court’s judgment dismissing with prejudice both legal malpractice claims in Lindemann’s amended petition upon the granting of the motion for summary judgment filed by Michael A. Lawder, Hinshaw & Culbertson, Fortis M. Lawder, and Blackwell Sanders Peper Martin LLP.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).